Title: Notes on Debates, 20 November 1782
From: Madison, James
To: 


Wednesay Novr. 20th.
Congress went into consideration of the Report of A Committee consisting of Mr. Carrol, Mr. McKean & Mr. Howel on two Memorials from the Legislature of Pennsylvania. The Memorials imported a disposition to provide for the Creditors of the U. S. within the State of Pena. out of the Revenues allotted for Congress, unless such provision could be made by Congress. The Report as an answer to the Memorials acknowledged the merit of the public Creditors, professed the wishes of Congress to do them justice; referring at the same time to their recommendation of the Impost of 5 PerCt. which had not been acceded to by all the States; to the requisition of 1,200,000 Drs. for the payment of one years interest on the public debt, and to their acceptance of the territorial cession made by N. Y. After some general conversation in which the necessity of the Impost as the only fund on which loans could be expected & the necessity of loans to supply the enormous deficiency of taxes, were urged, as also the fatal tendency of the plan intimated in the Memorials, as well to the union itself, as to the system actually adopted by Congress, the Report was committed.
A motion was made by Mr. R——g——e, 2ded. by Mr. W——m——s——n to instruct the committee to report the best mode of liquidating the domestic debts, and of obtaining a valuation of the land within the several States, as the Article of Confederation directs. The first part of the instruction was negatived, provision having been previously made on that head. In place of it the Superintendt. of Finance was instructed to report the causes which impede that provision The 2d. part was with[d]rawn by the mover. A committee however was afterwards appointed, consisting of Mr. Rutlidge, Mr. Nash Mr. Duane Mr. Osgood & Mr. Madison, to report the best scheme for a valuation.
